ALLOWANCE
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Garret Balich on 05/31/2022.
Amend claims as follows:
 1. 	(Currently Amended) A self-pumping fuel injector for a gas turbine engine, the self-pumping fuel injector comprising: 
a nozzle; 
an integral pump configured to deliver fuel to the nozzle, the pump including a housing and a spindle that is rotatably supported by the housing along a rotational axis; 
a first end portion of the spindle disposed at a fuel outlet, a second end portion of the spindle disposed at a fuel inlet, and the first end portion defining at least in-part a continuous helical passage in communication with the fuel outlet, the continuous helical passage formed in a radial outer surface of the spindle; and 
an axially extending channel extending axially within the spindle along the rotational axis and defined by a radial inner surface of the spindle, the axially extending channel fluidly coupled between a fuel inlet port at the fuel inlet and a fuel outlet port, the fuel inlet port projecting into the spindle to the axially extending channel, and the fuel outlet port projecting into the spindle from the continuous helical passage to the axially extending channel such that the fuel outlet port is at a first end of the continuous helical passage and the fuel outlet is at a second end of the continuous helical passage opposite the first end.
2. 	(Currently Amended) The self-pumping fuel injector of claim 1, wherein the fuel inlet port communicates through the radial outer surface and the radial inner surface and communicates between the
3. 	(Cancelled)
7. 	(Currently Amended) The self-pumping fuel injector of claim 1, further comprising: 
a drive device; 
the spindle having a mid portion and the
the mid portion defining the
13. 	(Currently Amended) The self-pumping fuel injector of claim 1, wherein the housing defines the
19. 	(Currently Amended) An injector for a gas turbine engine, comprising: 
a nozzle; and
an integral pump configured to deliver fuel to the nozzle, the pump including a housing and a spindle rotatably support by the housing along a rotational axis; 
a first end portion of the spindle disposed at a fuel outlet, a second end portion of the spindle disposed at a fuel inlet, the first end portion configured with a plurality of discrete helical passages in a radial outer surface of the spindle, and each of the plurality of discrete helical passages in fluid communication with the fuel outlet; and 
a channel extending axially within the spindle along the rotational axis, the channel fluidly coupled between a fuel inlet port at the fuel inlet and a plurality of fluid outlet ports, the fuel inlet port projecting into the spindle to the channel, and each of the plurality of fuel outlet ports projecting into the spindle from a respective one of the plurality of discrete helical passages to the channel such that the fuel outlet port is at a first end of the plurality of discrete helical passages and the fuel outlet is at a second end of the plurality of discrete helical passages opposite the first end. 
Allowable Subject Matter
Claims 1,2, 4-13 and 15-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/             Primary Examiner, Art Unit 3741